Citation Nr: 1027095	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO. 04-22 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than March 18, 2003, for 
the assignment of a 100 percent rating for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.  Peters, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active duty service from 
September 1966 to January 1970.

This matter was originally before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).  The Veteran's claims file was subsequently 
transferred to the jurisdiction of the Newark, New Jersey RO.  
The Veteran testified at a hearing before the undersigned Acting 
Veterans Law Judge in August 2004, and a transcript of that 
hearing is of record.  The Board had remanded this appeal in July 
2006 for additional development.

In a May 2009 decision, the Board denied the Veteran's claim for 
an earlier effective date.  The Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In December 2009, the Court endorsed a December 2009 Joint Motion 
for Remand (Joint Motion) of the parties, vacated the May 2009 
Board decision that denied the benefit sought, and remanded the 
matter for development and readjudication consistent with the 
instructions in the Joint Motion. 


FINDINGS OF FACT

1.  An April 2000 rating decision granted service connection and 
in initial 10 percent rating for PTSD, effective December 14, 
1999; the Veteran filed a timely notice of disagreement (NOD) 
with this decision.

2.  In September 2000, the RO issued a rating decision granting a 
30 percent rating for PTSD, effective December 14, 1999.

3.  In June 2001, the RO issued a rating decision granting a 50 
percent rating for PTSD, effective December 14, 1999.

4.  In September 2001, the RO issued a Statement of the Case 
(SOC) continuing the 50 percent rating for PTSD, effective 
December 14, 1999.

5.  Neither the Veteran nor his representative filed a statement 
which can be construed as a timely Substantive Appeal, request an 
extension for filing a Substantive Appeal and give good cause for 
such an extension within 60 days of the issuance of the September 
2001 statement of the case.  

6.  The Veteran was not rated incompetent by VA, nor did the 
evidence show that he had a physical, mental, or legal disability 
which prevented the filing of an appeal on his own behalf.

7.  An April 2002 statement is properly construed as a new claim 
for increase, which was adjudicated in the February 2003 rating 
decision, in which the RO continued the 50 percent rating for 
PTSD.

8.  On March 18, 2003, the Veteran's representative submitted a 
new claim in which he stated that the Veteran's disability had 
become worse.  The Veteran's representative requested an 
increased rating without expressing disagreement or otherwise 
referencing the February 2003 rating decision.

8.  In an August 2003 rating decision, the RO granted a 100 
percent rating for PTSD, effective March 18, 2003.

9.  In the year prior to March 18, 2003, symptoms warranting a 
100 percent rating for PTSD were not shown.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 18, 2003, 
for the award of a 100 percent rating for posttraumatic stress 
disorder, have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.400 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
and 5126 (West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for the 
implementation of the VCAA are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R.  § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v.  Principi, 18 Vet. App. 12 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir.  
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

Since the August 2003 rating decision on appeal granted an 
increased rating for posttraumatic stress disorder, statutory 
notice had served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 73 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A May 2004 statement of the case provided notice on 
the "downstream" issue of an earlier effective date of award.  
38 U.S.C.A. § 7105; see Mayfield v.  Nicholson, 20 Vet. App. 537, 
542 (2006).  The Veteran and his representative have had ample 
opportunity to respond.  Neither of them had alleged that notice 
in this case was less than adequate.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008).

All evidence relevant to the Veteran's claim has been secured.  
It is noteworthy that determinations regarding effective dates of 
awards are based, essentially, on what was shown by the record at 
various points in time and application of governing law to those 
findings; generally further development of the evidence is not 
necessary unless it is alleged that evidence constructively of 
record is outstanding.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claim, and the arguments 
presented to it in the Joint Motion.

II. Factual and Procedural Background

In December 1999, the Veteran submitted a claim of service 
connection for PTSD.  In an April 2000 rating decision, the RO 
granted service connection for PTSD and assigned a disability 
rating of 10 percent, effective December 14, 1999.  The Veteran 
was notified of this decision by letter dated in April 2000.

An April 2000 VA examination report notes the Veteran's 
complaints of a short temper, nightmares and sleep disturbances.  
The examiner noted that the Veteran was working as a tractor-
trailer driver "fairly regularly."  On examination, he spoke in 
short, relevant sentences.  Thought process was logical with no 
hallucinations or delusions reported or observed.  The Veteran 
was taking care of all necessary daily personal functions alone.  
Global Assessment of Functioning (GAF) score was 60.  The Veteran 
was found to be fully competent financially.

In a statement received by the RO in May 2000, the Veteran 
requested a new VA examination because he had a "total 
communication breakdown" with the April 2000 VA examiner.

In a September 2000 rating decision, the RO increased the 
Veteran's disability rating for PTSD to 30 percent, effective 
December 14, 1999.  The Veteran was notified of this decision by 
letter dated in September 2000.

A statement received by the RO from the Veteran's representative 
in October 2000 expresses the Veteran disagreement with the 
current disability rating assigned for PTSD.  Specifically, the 
Veteran's representative stated that the statement was a "letter 
of disagreement" with the "latest VA decision."  Once again 
the Veteran requested a new VA examination.

A January 2001 VA examination report notes that the Veteran had 
no history of psychiatric hospitalizations.  He complained of 
nightmares, flashbacks and feelings of anger.  On examination, 
the Veteran was disheveled.  His thought process and thought 
content were normal.  There were no perceptual problems.  The 
Veteran was oriented times three and his memory was three out of 
three.  His insight and judgment were below average.  He also 
demonstrated antisocial personality traits.  The Veteran reported 
that he was not working in his usual job as a truck driver 
currently.  The examiner noted that the Veteran had recently 
fractured his foot.  GAF score was 45.  The examiner noted that 
the Veteran was competent and able to handle his own finances.

By a rating decision in June 2001, the RO increased the Veteran's 
rating for PTSD to 50 percent, effective December 14, 1999.  

The RO issued an SOC in September 2001, and this mailing included 
a VA Form 9 (with instructions) for submission of a substantive 
appeal.  Subsequently, no VA Form 9 was received from the 
Veteran.  

VA outpatient treatment records note that the Veteran was seen on 
numerous occasions for various complaints from September 2001 
through April 2002.  In September 2001 he reported having no 
complaints.  A December 2001 VA outpatient clinic report notes 
that the Veteran was seen to obtain medication refills for 
various disabilities.  He was seen several days later with no new 
complaints.  He reported that he was having difficulty 
controlling his anger.  

A statement was received from the Veteran's representative on 
April 30, 2002, wherein it was noted that the Veteran had phoned 
"requesting that he be put in for an increase in his 
compensation" because his PTSD had "gotten worse."  The 
representative specifically referred to the statement of the case 
issued in September 2001, and indicated that the Veteran's 
condition was such that he could not respond effectively to 
things of said nature, thus the Veteran wished to have a "DRO 
review the information and give another decision or file for an 
increase."  The Veteran's representative also indicated that the 
Veteran's symptomatology more closely approximated the criteria 
for a 70 percent evaluation rather than the 50 percent currently 
in effect.

On VA examination in June 2002, the Veteran complained of 
nightmares, flashbacks, hypervigilance, being easily startled, 
depression with diminished interest, feelings of worthlessness, 
poor energy, poor concentration, isolative behavior, and poor 
sleep.  He reported a history of psychotherapy, and indicated at 
the time that he was seeing a therapist.  The Veteran reported 
that he was employed as a tractor trailer driver.  He also report 
having problems with authority figures.  The Veteran related 
being married and divorced three times.  He had no children.  The 
Veteran denied any friends.  He lived alone.  The Veteran related 
a history of suicidal ideation, vague auditory hallucinations, 
and a history of getting into fights.  The Veteran reported 
spending two nights in jail for disorderly conduct.  The examiner 
noted that the Veteran had difficulty talking about his 
experiences in service and was verbally abusive during the 
interview.  The examiner observed that the Veteran was dressed 
casually.  He was uncooperative and his mood was angry.  His 
speech was monosyllabic.  Impulse control was below average.  
Memory was 1 out of 3, and he was unable to do serial 7's.  There 
were no perceptual problems.  Affect was appropriate.  Thought 
process and thought content were normal.  There was no suicidal 
or homicidal ideation.  The Veteran was oriented to person, place 
and time.  Insight and judgment were fair.  The examiner noted 
that the Veteran was able to work as a tractor trailer driver, 
but he was very isolative.  He spent time riding his bike.  The 
examiner diagnosed moderately severe PTSD and major depression, 
and assigned a GAF score of 45.  The examiner found the Veteran 
to be competent.  

By a rating decision in February 2003, the RO continued the 
Veteran's 50 percent disability rating for PTSD.  The Veteran was 
notified of this decision by letter dated that same month.

In a March 18, 2003 statement, the Veteran's representative noted 
that the Veteran had called "under extreme duress after hearing 
the President's announcement on the news last night."  He was 
violently vocal and his PTSD appeared to be off the scale.  The 
Veteran's representative requested "an increase because of this 
latest outburst."

On VA examination in July 2003, the Veteran complained of 
nightmares, hypervigilance, flashbacks, and being easily 
startled.  He indicated that he experienced these symptoms 
nightly and they were of severe to moderate intensity.  The 
Veteran related treatment for posttraumatic stress disorder with 
one-on-one psychotherapy and antidepressants.  The Veteran stated 
that he stopped working a year and half prior due to attitude 
problems.  The Veteran stated that he was unable to work due to 
temper problems.  He was previously employed as a tractor trailer 
driver.  The Veteran was married and divorced twice.  He had no 
children.  He described a typical day as spent at home.  The 
examiner noted that the Veteran appeared to have few friends.  
The Veteran was part of a motorbike club.  The examiner indicated 
that the Veteran was casually dressed.  He was described as 
uncooperative and his mood was angry.  His affect was 
appropriate, and thought process and content were appropriate.  
His speech was terse.  There were no perceptual problems.  There 
was no suicidal or homicidal ideation.  The Veteran was oriented 
to person, time and place.  Insight, judgment and impulse control 
were fair.  The examiner opined that the Veteran was unable to 
work because of his psychiatric problems.  The examiner noted 
that the Veteran was quite isolative.  The examiner diagnosed 
PTSD and assigned a GAF score of 40.  The examiner found that the 
Veteran was competent.

By a rating decision in August 2003, the RO increased the 
Veteran's PTSD rating to 100 percent, effective March 18, 2003.

At the August 2004 personal hearing, the Veteran testified that 
he had been unemployed since 2001.  He argued that he should be 
given an effective date of January 23, 2001 - the date of a VA 
examination - because it should be construed as an informal 
claim for benefits.  Alternatively, the Veteran argued that the 
April 2002 statement should be construed as a notice of 
disagreement to the June 2001 rating decision.

The Board's May 2009 decision denied an earlier effective date 
prior to March 18, 2003.  The Board found that because no VA Form 
9 was received within 60 days of the issuance of the September 
2001 statement of the case, the April 2000, September 2000 and 
June 2001 decisions were all considered final.  The Board also 
determined that the Veteran's January 2001 examination was part 
of development for an existing appeal and therefore did not 
constitute a new claim for benefits.  The Board further held that 
the Veteran's April 2002 statement was therefore a claim for 
increased rating, which was adjudicated in the February 2003 
rating decision.  The Veteran received notice indicating that if 
he wished to appeal that rating decision, he must submit a notice 
of disagreement with that decision, indicating that he "must 
express disagreement with the decision be wished to appeal."  
The Board determined that the Veteran's March 18, 2003 statement 
did not express disagreement with the Veteran's denial of 
benefits in February 2003, but rather was a claim for increased 
rating.  Based on the foregoing analysis, the Board denied an 
effective date earlier than March 18, 2003 for the Veteran's 100 
percent rating for PTSD.

In the December 2009 Joint Motion, the parties agreed that the 
Board failed to discuss the impact of the statement received from 
the Veteran's representative in April 2002 on the April 2000, 
September 2000 and June 2001 rating decisions.  Specifically, the 
parties agreed that remand was required for an analysis of 
whether the April 2002 statement could be considered as a notice 
of disagreement to the June 2001 rating decision or, 
alternatively, as a request to waive the timeliness of a 
substantive appeal.  The Board was further instructed to discuss 
whether the RO's treatment of the statement received from the 
Veteran in October 2000 as both a notice of disagreement to the 
September 2000 rating decision and as a claim for increased 
rating was appropriate, and how, if at all, the effective date of 
the award of a 100 percent rating for PTSD is affected.
 
III.	Law and Regulations

PTSD is rated under Diagnostic Code 9411 under the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2009).

The criteria for a 100 percent rating are total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of closest relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF score of 31 to 40 indicates that the 
examinee has "some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work)." A score 
of 41 to 50 represents serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A score of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Carpenter v. 
Brown, 8 Vet. App. 240, 242- 244 (1995).

The effective date of the award of an increase in compensation is 
either the date of claim or the dated entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(o)(1) (2009).  The exception to the rule allows for the 
earliest date as of which it was factually ascertainable that an 
increase in disability had occurred if the claim was received 
within one (1) year from such date; otherwise, the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2009).

In general, in a claim for increase where the increase does not 
precede the date of claim, the effective date is governed by the 
later of the date that it is shown that the requirements for an 
increased evaluation are met or the date the claim for an 
increased evaluation is received.  Harper v. Brown, 10 Vet. App. 
125 (1997).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
completion.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the date 
of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2009).

Under 38 C.F.R. § 3.157, the date of VA outpatient or hospital 
examination will be accepted as the date of receipt of the claim, 
but only when such report relates to an examination or treatment 
of a disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such treatment.  38 
C.F.R. § 3.157(b)(1) (2009).

An appeal to the Board must be initiated by a Notice of 
Disagreement and completed by a Substantive Appeal after a 
Statement of the Case is furnished to the veteran. In essence, 
the following sequence is required: There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision (by filing the Notice of Disagreement within one year of 
the date of mailing of notice of the RO decision), VA must 
respond by explaining the basis of the decision to the Veteran 
(in the form of a Statement of the Case), and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument in a 
timely-filed Substantive Appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203 (2009).

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a desire 
to contest the result will constitute a Notice of Disagreement.  
While special wording is not required, the Notice of Disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for appellate 
review.  If the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues at the 
same time, the specific determinations with which the claimant 
disagrees must be identified.  For example, if service connection 
was denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that clear.  
See 38 C.F.R. § 20.201 (2009) (emphasis added).

A claimant, or his representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year of the date that that agency mails 
notice of the determination to him.  Otherwise, that 
determination will become final.  See 38 C.F.R. § 20.302(a) 
(2009).  

A Substantive Appeal consists of a properly completed VA Form 9, 
"Appeal to the Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the Statement of the 
Case and any prior Supplemental Statements of the Case addressed 
several issues, the Substantive Appeal must either indicate that 
the appeal is being perfected as to all of those issues or must 
specifically identify the issues being appealed.  The Substantive 
Appeal should set out specific arguments relating to errors of 
fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being appealed.  
To the extent feasible, the argument should be related to 
specific items in the Statement of the Case and any prior 
Supplemental Statements of the Case.  Proper completion and 
filing of a Substantive Appeal are the last actions the appellant 
needs to take to perfect an appeal.  See 38 C.F.R. § 20.202 
(2009) (emphasis added).

A Substantive Appeal must be filed within 60 days from the date 
the agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of the mailing of notification of the 
determination being appealed, whichever period end later.  See 38 
C.F.R. § 20.302(b) (2009).

If an appeal is not filed by a claimant personally, or by his or 
her representative, and the claimant is rated incompetent by VA 
or has a physical, mental, or legal disability which prevents the 
filing of an appeal on his or her own behalf, a Notice of 
Disagreement and a Substantive Appeal may be filed by a fiduciary 
appointed to manage the claimant's affairs by VA or a court, or 
by a person acting as next friend if the appointed fiduciary 
fails to take needed action or no fiduciary has been appointed.  
38 C.F.R. § 20.301 (2009).

Additionally, an extension for filing a Substantive Appeal may be 
granted for good cause on motion filed prior to the expiration of 
the time limit described above.  38 C.F.R. § 20.303 (emphasis 
added).  If the claimant fails to file a Substantive Appeal in a 
timely manner, and fails to timely request an extension of time, 
he or she "is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).

IV.	Analysis 

Initially, the Board notes that the January 2001 VA examination 
report did not constitute an informal claim for an increased 
rating for PTSD, as it was the continuing development by the RO 
of the then-pending claim for increased initial rating for PTSD.  
The January 2001 VA examination report was appropriately 
considered by the RO in the June 2001 rating decision, and the 
September 2001 Statement of the Case, for which a Substantive 
Appeal was not filed.  

More specifically, the Veteran filed his initial claim on 
December 14, 1999, and was granted service connection in the 
April 2000 rating decision.  A 10 percent rating was assigned 
effective the date of claim.  A subsequent (September 2000) 
rating decision granted an increased (30 percent) rating 
effective December 14, 1999.  

The Veteran filed a Notice of Disagreement with the initial 30 
percent disability rating in October 2000.  The Board finds that 
the proper treatment of the October 2000 statement was as a 
Notice of Disagreement rather than an increased rating claim.  As 
noted above, the Veteran's representative stated that the 
statement was a "letter of disagreement" with the "latest VA 
decision."  (Notably, at that time the "latest" decision was 
the September 2000 rating decision which had increased the 
Veteran's initial disability rating from 10 percent to 30 percent 
disabling.)  This is clearly a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency of 
original jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  See 38 C.F.R. § 20.201.  It 
was also timely received.  See 38 C.F.R. § 20.302(a) (2009). 

A subsequent (June 2001) rating decision increased the disability 
rating for PTSD to 50 percent, effective December 14, 1999.  The 
increase was granted based on the January 2001 VA examination 
findings.  The Court has held that in a claim for an increased 
rating, it is presumed the claimant is seeking the maximum 
benefit allowed, so unless the maximum benefit is awarded, the 
claim remains in controversy.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, "once a claim is in 'appellate status' by 
virtue of a previously filed NOD, the claimant may not file an 
additional NOD which could confer jurisdiction . . . as to that 
claim."  Id. (citing Hamilton v. Brown, 4 Vet. App. 528, 541 
(1993), aff'd, 39 F.3d 1574 (1994)).  Therefore, as 100 percent 
is the maximum benefit allowed under Diagnostic Code 9411, the 
September 2000 and June 2001 rating decisions were increases of a 
disability rating granted during the appeal period.  Accordingly, 
these types of increases during the appellate period are more 
correctly construed to be continued development of the appealed 
claim, rather than individually appealable, final decisions.  

After the issuance of the September 2001 Statement of the Case, 
no Substantive Appeal was filed by the Veteran.  The statement 
received from the Veteran's representative in April 2002 is 
neither a Notice of Disagreement to the June 2001 rating 
decision, nor a request for an extension of time in which to file 
a Substantive Appeal.  Each argument will be addressed in turn.

With regard to the treatment of the April 2002 statement as a 
Notice of Disagreement, having previously found that the proper 
treatment of the October 2000 statement was as a Notice of 
Disagreement rather than an increased rating claim (see above), 
the Board again notes that "once a claim is in 'appellate status' 
by virtue of a previously filed NOD, the claimant may not file an 
additional NOD which could confer jurisdiction . . . as to that 
claim."  Therefore, as the June 2001 rating decision was part of 
a pending appeal for an increased initial rating, and therefore 
could not be the subject of a Notice of Disagreement.  See AB, 
supra.  

Three months later, the RO issued a Statement of the Case on the 
initial rating issue, leaving the Veteran to complete the appeal 
process by filing a Substantive Appeal.  

With regard to the treatment of the April 2002 statement as a 
request for an extension of time in which to file a substantive 
appeal, the Veteran had 60 days to submit a Substantive Appeal to 
complete his appeal on the issue of a higher initial evaluation 
for his service-connected PTSD from the time of the September 
2001 Statement of the Case was issued.  No such Substantive 
Appeal was submitted during that time.  See 38 C.F.R. § 20.302(b) 
(2009).

Moreover, no request for an extension was received during that 
time.  See 38 C.F.R. § 20.303.  At no time, prior to the 
expiration of the 60-day period after the issuance of the 
September 2001 Statement of the Case, did VA receive a request to 
extend the period in which a Substantive Appeal could have been 
submitted.  Furthermore, it is important to note that the April 
2002 statement does not request more time in which to file a 
Substantive Appeal, but merely asks the DRO to issue a new 
decision or file a claim for increase.  Thus, even liberally 
construed, the April 2002 statement does not ask for an 
extension, and even if it did, it was received far outside of the 
express statutory time period for filing such a request.

As to the representative's statement that the Veteran was unable 
to effectively respond to the Statement of the Case as a result 
of his disability, this argument suggests that the Board should 
apply the principle of equitable tolling in this case because the 
Veteran was not mentally competent to appeal his claim.  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has found equitable tolling may be proper in a case 
where because of mental illness a veteran filed with the Court an 
untimely Notice of Appeal (NOA) of a Board decision.  Barrett v. 
Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004). The Federal 
Circuit found that for equitable tolling to apply, the veteran 
must show that the failure to file was the direct result of a 
mental illness that rendered him incapable of "rational thought 
or deliberate decision making," or "incapable of handling [his] 
own affairs or unable to function [in]  society."  It was noted 
that a medical diagnosis alone or vague assertions of mental 
problems would not suffice.  Id.  

The Board observes that 38 C.F.R. § 3.353(a) (2009) defines a 
mentally incompetent person as "one who because of injury or 
disease lacks the mental capacity to contract or to manage his or 
her own affairs, including disbursement of funds without 
limitation."

In this case, the Veteran has not shown that he was incapable of 
rational thought, deliberate decisionmaking, or handling his own 
affairs, or was unable to function in society during the 60-day 
period following the issuance of the September 2001 Statement of 
the Case.  The record shows that, while VA examination reports in 
April 2000, January 2001 and June 2002 found the Veteran to be 
mentally impaired, he was during all examinations found to be 
competent.  Consequently, it does not appear that during the time 
period when the Veteran could timely file an appeal he had 
disability of a severity sufficient to warrant equitable tolling.

The Board additionally notes that the Veteran actively pursued 
various claims for VA benefits over a period of many years.  
Additionally, the record demonstrates that the Veteran was in 
regular contact with the RO concerning the state of his benefits 
and his claims.  Nothing in the Veteran's communications is 
indicative of any inability to pursue claims for benefits; 
indeed, the opposite is true.

Moreover, the Veteran is represented in this matter by a 
sophisticated Veterans' Service Organization who is well-versed 
in VA regulations and appellate process.  The Veteran's 
representative was issued a copy of the June 2001 rating decision 
and the September 2001 Statement of the Case.  The Veteran's 
representative is presumably well-versed in the time-sensitive 
nature of the documents and any response that was necessary.  

Therefore, since no request was made within the applicable time 
period for an extension, nor was there good cause shown that such 
an extension should be granted, the Board finds that the April 
2002 statement from the Veteran's representative cannot be 
construed as a request to waive the timeliness of his Substantive 
Appeal.  

Therefore, the April 2000, September 2000 and June 2001 rating 
decisions are final.  Clear and unmistakable error in those 
decisions is neither alleged, nor evident.  Hence, they are, 
each, bars to an increased rating prior to the date of the 
decision based on evidence then of record.  38 U.S.C.A. § 7105(b) 
and (c); 38 C.F.R. §§ 3.160(d), 20.201 and 20.302(a); see also 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Therefore, the April 2002 statement from the Veteran's 
representative is properly construed as a claim for an increased 
rating for PTSD.  

In a February 2003 rating decision, the RO continued the 
Veteran's 50 percent rating.  The Veteran received notice of this 
decision, which included an explanation of his appellate rights 
and a VA Form 4107, which explained to the Veteran that in order 
to initiate an appeal, he must submit a "notice of disagreement" 
within one year, and that this must express disagreement with the 
decision he wished to appeal.

In a March 18, 2003 statement, the Veteran's representative 
requested "an increase" because of the Veteran's "latest 
outburst" the night before.  The RO interpreted this statement as 
a new claim for an increased evaluation rather than a timely 
notice of disagreement.  The Board also finds that the March 2003 
statement is a new claim for an increased rating and not a notice 
of disagreement.  In this regard, the Veteran's representative 
did not express any disagreement with a rating decision and his 
statement did not reference any previous rating decision, from 
which the Board can liberally construe disagreement with a 
previous rating decision.  38 C.F.R. § 20.201.  See also Gallegos 
v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  Therefore, the 
March 18, 2003 statement is considered a new claim.  Hence, the 
effective date for the Veteran's 100 percent rating, effective 
the receipt of the March 18, 2003 claim, is proper.

The Board has also reviewed the evidence of record and has 
determined that there is no evidence within a year prior to the 
March 2003 claim for an increased rating from which it is 
factually ascertainable that a 100 percent rating is warranted.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  In this regard, 
the Board notes that the June 2002 VA examination report falls 
within the year prior to the claim; however, as noted above, this 
medical evidence shows that the Veteran was employed at that 
time.  The examiner noted that the Veteran was dressed casually, 
his affect was appropriate, there were no perceptual problems, 
thought process and thought content were normal, and there was no 
suicidal or homicidal ideation.  The Veteran was oriented to 
person, place and time.  Insight and judgment were described as 
fair.  Finally, the assigned GAF score, 45, is indicative of 
serious symptoms, this score is indicative of less than total, 
occupational and social functioning.  Therefore, the Veteran did 
not meet the criteria for a schedular rating of 100 percent for 
PTSD prior to March 18, 2003.

As the preponderance of the evidence is against the claim for an 
earlier effective date, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than March 18, 2003, for the award of a 
100 percent rating for posttraumatic stress disorder is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


